USCA11 Case: 22-10695         Date Filed: 11/21/2022    Page: 1 of 2




                                               [DO NOT PUBLISH]
                               In the
         United States Court of Appeals
                   For the Eleventh Circuit

                     ____________________

                            No. 22-10695
                     ____________________

KENNETH JOHANSEN,
individually and on behalf of a class of all persons
and entities similarly situated,
                                                  Plaintiff-Appellant,
versus
BLUEGREEN VACATIONS UNLIMITED, INC.,
a Florida corporation,


                                                Defendant-Appellee.


                     ____________________

           Appeal from the United States District Court
               for the Southern District of Florida
USCA11 Case: 22-10695        Date Filed: 11/21/2022    Page: 2 of 2




2                      Opinion of the Court               22-10695

                D.C. Docket No. 9:20-cv-81076-RS
                   ____________________

Before WILSON, JILL PRYOR, and HULL, Circuit Judges.
PER CURIAM:
        In this civil action, plaintiff-appellant Kenneth Johansen
appeals the district court’s denial of his motion for class
certification of claims brought under the Telephone Consumer
Protection Act (“TCPA”). Johansen’s complaint alleged that the
defendant-appellee Bluegreen Vacations Unlimited, Inc. violated
the TCPA’s do-not-call provisions. Johansen sought class
certification to assert TCPA claims on behalf of a nationwide class.
The district court denied class certification, finding that Johansen
had failed to satisfy the typicality and adequacy requirements of
Federal Rule of Civil Procedure 23(a). The only issue on appeal is
the district court’s denial of class certification.
       We review a district court’s class certification order for an
abuse of discretion. Cordoba v. DIRECTV, LLC, 942 F.3d 1259,
1267 (11th Cir. 2019). “A district court abuses its discretion if it
applies an incorrect legal standard, follows improper procedures in
making the determination, or makes findings of fact that are clearly
erroneous.” Id. (quotation marks omitted). After review and with
the benefit of oral argument, we conclude that Johansen has not
carried his burden to show that the district court abused its
discretion in denying Johansen’s motion for class certification.
      AFFIRMED.